           Case 2:19-cr-02752-RB Document 36 Filed 09/15/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                   No. CR 19-2752 RB

VANESSA GUTIERREZ,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Ms. Gutierrez’s 3582 Motion to Reduce

Sentence Under First Step Act of 2018, filed on July 24, 2020. (Doc. 33.) The issue before the

Court is whether Ms. Gutierrez has met all of the requirements for “safety-valve” eligibility

pursuant to U.S Sentencing Guidelines (U.S.S.G.) § 5C1.2(a)(1)–(5) and 18 U.S.C. § 3553(f)(1)–

(5). Because she has not shown by a preponderance of the evidence that she has “truthfully

provided to the Government all information and evidence [she] has concerning [her] offense[,]”

U.S.S.G. § 5C1.2(a)(5), the Court finds that she is not currently eligible for the corresponding two-

level reduction in her guideline calculation.

I.     Background

       On February 11, 2020, Ms. Gutierrez pled guilty to one count of possession with intent to

distribute 50 grams and more of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(A) and 18 U.S.C. § 2. (See Docs. 2; 24–25.) In relevant part, the parties stipulated in the

plea agreement that Ms. Gutierrez “may be eligible for the ‘safety valve’ provisions” if she meets

the relevant criteria. (Doc. 24 ¶ 6.) The plea agreement specified that the “reduction depends

on . . . the defendant truthfully providing to the Government, before sentencing, all information




                                                 1
           Case 2:19-cr-02752-RB Document 36 Filed 09/15/20 Page 2 of 3




and evidence concerning the offenses that were part of the same course of conduct underlying this

agreement.” (Id.)

II.     Analysis

        Under 18 U.S.C. § 3553(f), commonly known as the safety valve, courts may impose a

sentence below a statutory minimum provided that the defendant meets certain circumstances as

set out in § 3553(f)(1)–(5). “The burden is on the defendant to prove that he or she meets all the

criteria for safety-valve.” United States v. Aguirre-Garcia, No. CR 08-0823 JB, 2009 WL

5851093, at *4 (D.N.M. Dec. 15, 2009) (citing United States v. Myers, 106 F.3d 936, 941 (10th

Cir. 1997)). “A defendant can meet this burden by showing, ‘by a preponderance of the evidence,

that [s]he qualifies for relief from a minimum mandatory sentence.’” Id. (quoting United States v.

Patron Montano, 223 F.3d 1184, 1189 (10th Cir. 2000)). Section 3553(f)(5), which requires the

defendant to truthfully provide all information and evidence she has to the Government, is at issue

here.

        Ms. Gutierrez summarily asserts that she “has given a truthful disclosure regarding her

conduct.” (Doc. 33 at 1.) It is noted in the Presentence Report (PSR), however, that “[a]t the request

of defense counsel, the Defendant’s Admission of Facts as contained in the plea agreement will

serve as [her] version of the offense.” (Doc. 26 (PSR) ¶ 16.) The facts outlined in the plea

agreement state: “On or about June 1, 2019 in Doña Ana County, District of New Mexico, I

possessed approximately 87.3 grams of methamphetamine for the purpose of distributing the

methamphetamine to others. I knew what this methamphetamine was and possessed it intentionally

and voluntarily.” (Doc. 24 ¶ 9.) The Government argues that this statement is insufficient to render

Ms. Gutierrez safety-valve eligible. (Doc. 34 at 3.) The Court agrees.




                                                  2
          Case 2:19-cr-02752-RB Document 36 Filed 09/15/20 Page 3 of 3




       Ms. Gutierrez’s version of the facts in the plea agreement is bare bones. To meet the

standard for eligibility, “the defendant must affirmatively volunteer all he or she knows, including

facts beyond the basic elements of the crime.” Aguirre-Garcia, 2009 WL 5851093, at *4 (citing

Myers, 106 F.3d at 941). The Tenth Circuit describes this requirement as “very broad.” United

States v. Stephenson, 452 F.3d 1173, 1180 (10th Cir. 2006) (citing United States v. Acosta-Olivas,

71 F.3d 375, 378 (10th Cir. 1995)). As Ms. Gutierrez has provided absolutely nothing beyond the

42-word statement in her plea agreement, the Court finds that she has failed to show, by a

preponderance of the evidence, that she has truthfully provided all information and evidence that

she knows concerning her crime and the methamphetamine at issue.

       As the Court has not held a sentencing hearing, there is time for Ms. Gutierrez to fully

debrief the Government and become safety-valve eligible.

       THEREFORE,

       IT IS ORDERED that Ms. Gutierrez’s 3582 Motion to Reduce Sentence Under First Step

Act of 2018 (Doc. 33) is DENIED.



                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE




                                                 3
